DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 103
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0280925) in view of Mabuchi et al (US 2014/0296373) and Evans et al (US 5,891,949).
The rejection is adequately set forth in paragraph 3 of the Office Action mailed on June 1, 2021 and is incorporated here by reference.  It is noted that the art still reads on the newly amended CTAB surface area. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0280925) in view of Mabuchi et al (US 2014/0296373), Evans et al (US 5,891,949) and Belmont et al (US 2015/0183962).
The rejection is adequately set forth in paragraph 4 of the Office Action mailed on June 1, 2021 and is incorporated here by reference.
Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive for the reasons set forth above
Applicant’s argument: The composition recited in claim 1 provides for excellent braking performance in both wet and icy roads because a low specific surface silica and liquid polymer are applied together.  These properties are maximized vs using the low specific surface area alone.  The unexpected effect is not taught by the prior art reference.
Examiner’s response:  The examiner has considered the data presented in Tables 1-3 of the specification.  Applicant’s argument of unexpected results is not persuasive because the data presented is not commensurate in scope with that of the claimed invention. For example, only a liquid butadiene is used in the inventive examples, whereas the specification (and claim 5) lists many different types of liquid polymer.  There is no showing of the critically of CTAB values lower than 65 m2/g.  Also, comparative example 4 uses the silica with low surface area with the process oil and the data shows that the low surface area improves the braking in bad weather, however, there is no corresponding comparative example which shows the performance of only the liquid polymer (the liquid polymer appears only in the inventive examples in combination with the low surface area carbon black).  Without this comparative data, it’s hard to know if it is a synergistic effect of the low surface area silica with the liquid polymer, or just an additive effect.  As Mabuchi notes, the liquid polymer does perform better than oil as noted in paragraph [0122] and page 1, so therefore, applicant’s finding of improved braking performance in wet and icy conditions is not particularly unexpected.
Applicant’s argument:  Kim and Evans only disclose using the silica without also using the liquid polymer.  
Examiner’s response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument:  Evans only discloses that the rubber with a CTAB adsorption specific surface area of 10-110 m3/g is suitable for truck tires.  Evans does not disclose a method for improving both the wet/snowy traction of tires.
Examiner’s response:  Truck tires have tire treads and, therefore, read on the claimed invention.  In response to applicant's argument that Evans does not disclose a method for improving the wet/snowy traction of tires, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s argument:  Mabuchi teaches that it is preferred to use N2SA of 400 mg/g for silica used with liquid polymers.  Mabuchi does not inform one of ordinary skill in the art about the specifically claimed surface area of silica and liquid polymer. 
Examiner’s response:  Mabuchi teaches that the N2SA ranges from 40 to 400 m2/g (paragraph [0062]).  It is also noted that applicant has claimed CTAB surface area and not N2SA.  In response to applicant's arguments against the references individually (Mabuchi alone), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument:  Since each constituent component in the rubber composition affects each other, it is commonly to unexpectedly encounter problems or deleterious effects in a mixed composition. None of the prior art references suggests the composition in its entirety.  
Examiner’s response:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument:  The examiner has used improper hindsight reasoning.
Examiner’s response:  The examiner has used only the information available in the prior art references.  A proper motivation to combine the references has been cited.  No hindsight reasoning has been used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764